Dugro, J.
(concurring).—I think it is fair to conclude that a belief by defendant’s board of managers that a breach of contract is a proceeding inconsistent with just and equitable principles of trade, within the meaning of that term as used in the by-laws of defendant, led to the plaintiff’s expulsion.
The belief did not accord with the fact. A breach of contract is not the “proceeding” referred to in the by-law. The opinion of Judge Danforth in Hurst v. Produce Exchange, 1 Cent. Rep., 265, is convincing upon this point.
I concur with the chief justice in his disposition of the appeal